                 Case 2:21-cr-00033-WBS Document 17 Filed 08/11/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-CR-0033-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   ASSADULLA MOHAMMED KHALIQDAD,                        DATE: August 16, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on August 16, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until

22 November 8, 2021 at 9:00 a.m., and to exclude time between August 16, 2021, and November 8, 2021,

23 under Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes approximately 95 pages of investigative reports, criminal history information, search

27          warrant materials, and other documents. The discovery also includes large discovery files

28          containing cell phone downloads and body camera and in-car camera footage that was produced


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00033-WBS Document 17 Filed 08/11/21 Page 2 of 3


 1          to the defense on or about April 29, 2021. All of this discovery has been either produced directly

 2          to counsel and/or made available for inspection and copying.

 3                   b)     Counsel for defendant desires additional time to review the discovery, to consult

 4          with his client, to conduct investigation, and to otherwise prepare for trial.

 5                   c)     Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                   d)     The government does not object to the continuance.

 9                   e)     Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of August 16, 2021 to November 8,

14          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21          IT IS SO STIPULATED.

22

23
     Dated: August 10, 2021                                    PHILLIP A. TALBERT
24                                                             Acting United States Attorney
25
                                                               /s/ DAVID W. SPENCER
26                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
27

28
     Dated: August 10, 2021                                    /s/ John R. Manning
      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00033-WBS Document 17 Filed 08/11/21 Page 3 of 3

                                                    John R. Manning
 1
                                                    Counsel for Defendant
 2                                                  ASSADULLA MOHAMMED
                                                    KHALIQDAD
 3

 4

 5
                                        FINDINGS AND ORDER
 6
          IT IS SO FOUND AND ORDERED.
 7
          Dated: August 11, 2021
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
